Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-07258 CHARMING SHOPPES, INC. (Exact name of registrant as specified in its charter) PENNSYLVANIA 23-1721355 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3, BENSALEM, PA 19020 (215) 245-9100 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including Area Code) NOT APPLICABLE (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files): Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act): Large Accelerated Filerx Accelerated Filero Non-accelerated Filero Smaller Reporting Companyo Table of Contents Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes oNo x The number of shares outstanding of the issuer’s Common Stock (par value $.10 per share) as of May 27, 2011 was 116,246,911 shares. Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Condensed Consolidated Balance Sheets April 30, 2011 (Unaudited) and January 29, 2011 2 Condensed Consolidated Statements of Operations (Unaudited) Thirteen weeks ended April 30, 2011 and May 1, 2010 3 Condensed Consolidated Statements of Cash Flows (Unaudited) Thirteen weeks ended April 30, 2011 and May 1, 2010 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Forward-looking Statements 15 Critical Accounting Policies 16 Overview 17 Results of Operations 20 Liquidity and Capital Resources 28 Financing 29 Market Risk 30 Impact of Recent Accounting Pronouncements 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 6. Exhibits 32 SIGNATURES 34 Exhibit Index 35 1 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS April 30, January 29, (In thousands, except share amounts) (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowances of $6,068 and $5,667 Merchandise inventories Deferred taxes Prepayments and other Total current assets Property, equipment, and leasehold improvements – at cost Less accumulated depreciation and amortization Net property, equipment, and leasehold improvements Trademarks, tradenames, and internet domain names Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued expenses Current portion – long-term debt Total current liabilities Deferred taxes Other non-current liabilities Long-term debt, net of debt discount of $22,979 and $24,679 Stockholders’ equity Common Stock $.10 par value: Authorized – 300,000,000 shares Issued – 154,860,930 shares and 154,185,373 shares Additional paid-in capital Treasury stock at cost – 38,617,180 shares ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements 2 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Thirteen Weeks Ended April 30, May 1, (In thousands, except per share amounts) Net sales $ $ Cost of goods sold Gross profit Occupancy and buying expenses Selling, general, and administrative expenses Depreciation and amortization Gain from sale of office premises ) 0 Restructuring and other charges/(credits) ) Total operating expenses Income from operations Other income Interest expense ) ) Income before income taxes Income tax provision/(benefit) ) Net income $ $ Basic net income per share $ $ Diluted net income per share $ $ See Notes to Condensed Consolidated Financial Statements 3 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Thirteen Weeks Ended April 30, May 1, (In thousands) Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Stock-based compensation Accretion of discount on 1.125% Senior Convertible Notes Deferred income taxes ) Write-down of capital assets due to restructuring 0 Net (gain)/loss from disposition of capital assets ) Changes in operating assets and liabilities Accounts receivable, net Merchandise inventories ) ) Accounts payable Prepayments and other ) ) Accrued expenses and other ) ) Net cash provided by operating activities Investing activities Investment in capital assets ) ) Proceeds from sales of capital assets 0 Proceeds from sales of securities 0 (Increase)/decrease in other assets ) 10 Net cash used by investing activities ) ) Financing activities Repayments of long-term borrowings ) ) Net payments of taxes withheld from shares issued under employee stock plans ) ) Net cash used by financing activities ) ) Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See Notes to Condensed Consolidated Financial Statements 4 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Condensed Consolidated Financial Statements The accompanying interim unaudited condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the United States Securities and Exchange Commission (“SEC”).In our opinion, we have made all adjustments (which, except as otherwise disclosed in these notes, include only normal recurring adjustments) necessary to present fairly our financial position, results of operations, and cash flows.We have condensed or omitted certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted accounting principles.These financial statements and related notes should be read in conjunction with our financial statements and related notes included in our Annual Report on Form 10-K for the fiscal year ended January 29, 2011.The results of operations for the thirteen weeks ended April 30, 2011 and May 1, 2010 are not necessarily indicative of operating results for the full fiscal year.As used in these notes, the terms “the Company,” “we,” “us,” and “our” refer to Charming Shoppes, Inc. and, where applicable, our consolidated subsidiaries. Segment Reporting We operate and report in two segments: Retail Stores and Direct-to-Consumer.We determine our operating segments based on the way our chief operating decision-makers review our results of operations.Additional information regarding our segment reporting is included in “Note 9. Segment Reporting” below. Note 2. Accounts Receivable Accounts receivable consist of trade receivables from sales through our FIGI’S® catalog and website.Details of our accounts receivable are as follows: April 30, January 29, (In thousands) Due from customers $ $ Allowance for doubtful accounts ) ) Net accounts receivable $ $ Note 3. Long-term Debt April 30, January 29, (In thousands) 1.125% Senior Convertible Notes, due May 2014 $ $ Capital lease obligations 6.07% mortgage note, due October 2014 6.53% mortgage note, due November 2012 7.77% mortgage note, due December 2011 Total long-term debt principal Less unamortized discount on 1.125% Senior Convertible Notes ) ) Long-term debt – carrying value Current portion ) ) Net long-term debt $ $ 5 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 3. Long-term Debt (Continued) We have a loan and security agreement (the “Agreement”) for a $225,000,000 senior secured revolving credit facility that provides for committed revolving credit availability through July 31, 2012.The amount of credit available from time to time under the Agreement is determined as a percentage of the value of eligible inventory, accounts receivable, and cash, as reduced by certain reserves.In addition, the Agreement includes an option allowing us to increase our credit facility up to $300,000,000, based on certain terms and conditions.The credit facility may be used for general corporate purposes, and provides that up to $100,000,000 of the $225,000,000 may be used for letters of credit. The Agreement provides for borrowings under either “Base Rate” loans or “Eurodollar Rate” loans.Borrowings under Base Rate loans will generally accrue interest at a margin ranging from 2.75% to 3.25% over the Base Rate (as defined in the Agreement) and Eurodollar Rate loans will generally accrue interest at a margin ranging from 3.75% to 4.25% over the London Interbank Offered Rate (“LIBOR”).As of April 30, 2011 the applicable rates under the facility were 6.00% (Base Rate plus 2.75%) for Base Rate Loans and 3.96% (LIBOR plus 3.75%) for Eurodollar Rate Loans. The Agreement provides for customary representations and warranties and affirmative covenants.The Agreement also contains customary negative covenants providing limitations, subject to negotiated exceptions, for sales of assets; encumbrances; indebtedness; loans, advances and investments; acquisitions; guarantees; new subsidiaries; dividends and redemptions; transactions with affiliates; changes in business; limitations or restrictions affecting subsidiaries; credit card agreements; proprietary credit cards; and changes in control of certain of our subsidiaries.At any time during which “Excess Availability” (as defined in the Agreement) is less than $40,000,000 we will be required to maintain a minimum fixed charge coverage ratio of at least 1.1 to 1 for the then preceding twelve-month fiscal period.The Agreement also provides for certain rights and remedies if there is an occurrence of one or more events of default under the terms of the Agreement.Under certain conditions the maximum amount available under the Agreement may be reduced or terminated by the lenders and the obligation to repay amounts outstanding under the Agreement may be accelerated. In connection with the Agreement we executed an Amended and Restated Guaranty (the “Amended Guaranty”).Pursuant to the Amended Guaranty, we and most of our subsidiaries jointly and severally guaranteed the borrowings and obligations under the Agreement, subject to standard insolvency limitations.Under the Amended Guaranty, collateral for the borrowings under the Agreement consists of pledges by us and certain of our subsidiaries of the capital stock of each such entity’s subsidiaries.The Agreement also provides for a security interest in substantially all of our assets excluding, among other things, equipment, real property, and stock or other equity and assets of excluded subsidiaries.Excluded subsidiaries are not Guarantors under the Agreement and the Amended Guaranty. As of April 30, 2011 we had an aggregate total of $3,072,000 of unamortized deferred debt acquisition costs related to the facility that will be amortized on a straight-line basis over the life of the facility as interest expense.There were no borrowings outstanding under the facility as of April 30, 2011. 6 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 4. Stockholders’ Equity The following table summarizes changes in total stockholders’ equity for the period indicated: Thirteen Weeks Ended April 30, (Dollars in thousands) Total stockholders’ equity, beginning of period $ Net income Issuance of common stock (675,557 shares), net of shares withheld for payroll taxes ) Stock-based compensation Total stockholders’ equity, end of period $ Note 5. Stock-based Compensation Plans We have various stock-based compensation plans under which we are currently granting awards, which are more fully described in “Item 8.Financial Statements and Supplementary Data; Note 9.Stock-Based Compensation Plans” of our Annual Report on Form 10-K for the fiscal year ended January 29, 2011.Current grants of stock-based compensation consist primarily of stock appreciation rights (“SARs”) and restricted stock units (“RSUs”). Stock option and SARs activity under our various stock-based compensation plans for the thirteen weeks ended April 30, 2011 was as follows: Weighted Aggregate Option/ Average Intrinsic SARs Exercise Range of Exercise Value(1) Shares Price Prices per Share (000’s) Outstanding at January 29, 2011(2) $ $ – $ $ 0 Granted – exercise price equal to market price – Canceled/forfeited ) – Exercised(3) ) – Outstanding at April 30, 2011(5) $ $ – $ Exercisable at April 30, 2011(5) $ $ – $ (1) Aggregate market value less aggregate exercise price. (2) Includes 1,416,496 shares related to “inducement grants” of SARs in accordance with Nasdaq Marketplace Rule 5635(c)(4). (3) Includes 825,000 shares exercised related to “inducement grants” (see note (2) above). (4) As of date of exercise. (5) Includes 591,496 shares outstanding related to “inducement grants” (see note (2) above), of which 60,000 shares were exercisable. 7 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 5. Stock-based Compensation Plans (Continued) As of April 30, 2011 the following shares were available for future grants under our stock-based compensation plans: 2010 Stock Award and Incentive Plan 1994 Employee Stock Purchase Plan Total stock-based compensation expense was as follows: Thirteen Weeks Ended April 30, May 1, (In thousands) Stock-based compensation expense, excluding cash-settled RSUs $ $ Stock-based compensation expense, cash-settled RSUs(1) 0 Total stock-based compensation expense $ $ (1) During the Fiscal 2009 Second Quarter we granted cash-settled RSUs under our 2003 Non-Employee Directors Compensation Plan.We accounted for these cash-settled RSUs as liabilities and recognized compensation expense over the vesting period of one year from the date of grant.Total compensation expense for these cash-settled RSUs was fully recognized as of the Fiscal 2010 Second Quarter. We use the Black-Scholes valuation model to estimate the fair value of stock options and SARs.We amortize stock-based compensation on a straight-line basis over the requisite service period of an award except for awards that include a market condition, which are amortized on a graded vesting basis over their derived service period.Estimates and assumptions we use under the Black-Scholes model are more fully described in “Item 8. Financial Statements and Supplementary Data; Note 1. Summary of Significant Accounting Policies; Stock-based Compensation” and “Note 9. Stock-Based Compensation Plans” of our Annual Report on Form 10-K for the fiscal year ended January 29, 2011. Total stock-based compensation expense not yet recognized, related to the non-vested portion of stock options, SARs, and awards outstanding, was $13,475,000 as of April 30, 2011.The weighted-average period over which we expect to recognize this compensation expense is approximately 3 years. Note 6. Customer Loyalty Card Programs We offer our customers various loyalty card programs.Customers that join these programs are entitled to various benefits, including discounts on purchases, during the membership period.Customers join some of these programs by paying an annual membership fee.For these programs, we recognize revenue as a component of net sales over the life of the membership period based on when the customer earns the benefits and when the fee is no longer refundable.We recognize costs we incur in connection with administering these programs as selling, general, and administrative expenses when incurred.Our loyalty card programs are more fully described in “Item 8. Financial Statements and Supplementary Data; Note 10. Customer Loyalty Card Programs” of our Annual Report on Form 10-K for the fiscal year ended January 29, 2011. 8 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 6. Customer Loyalty Card Programs (Continued) Additional information with respect to our various loyalty card programs is as follows: Thirteen Weeks Ended April 30, May 1, (In thousands) Loyalty card revenues recognized $ $ Accrued as of April 30, January 29, (In thousands) Discounts earned but not yet issued and discounts issued but not yet redeemed $ $ Note 7. Net Income per Share Thirteen Weeks Ended April 30, May 1, (In thousands, except per share amounts) Basic weighted average common shares outstanding Dilutive effect of stock options, SARs, and awards Diluted weighted average common shares and equivalents outstanding Net income used to determine basic and diluted net income per share $ $ Stock options and SARs with weighted average exercise price greater than market price, excluded from computation of diluted net income per share: Number of shares Weighted average exercise price per share $ $ Our 1.125% Notes will not impact our diluted net income per share until the price of our common stock exceeds the conversion price of $15.379 per share because we expect to settle the principal amount of the 1.125% Notes in cash upon conversion.Our call options are not included in the diluted net income per share calculation as their effect would be anti-dilutive.Should the price of our common stock exceed $21.607 per share we would also include the dilutive effect of the additional potential shares that may be issued related to the warrants, using the treasury stock method.See “Item 8.Financial Statements and Supplementary Data; Note 7. Long-term Debt” of our Annual Report on Form 10-K for the fiscal year ended January 29, 2011 for further information regarding our 1.125% Notes, call options, and warrants. 9 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 8. Income Taxes Due to the variability that we have experienced in our pre-tax earnings and the existence of a full valuation allowance on our net deferred tax assets, we have concluded that computing our actual year-to-date effective tax rate (as opposed to estimating our annual effective tax rate) provides an appropriate basis for recording income taxes in our interim periods.Additionally, we record an income tax expense or benefit that does not relate to ordinary income/(loss) in the current fiscal year discretely in the interim period in which it occurs.We also recognize the effects of changes in enacted tax laws or rates in the interim periods in which the changes occur. In computing the income tax provision/(benefit) we make certain estimates and management judgments, such as estimated annual taxable income or loss, the nature and timing of permanent and temporary differences between taxable income for financial reporting and tax reporting, and the recoverability of deferred tax assets.Our estimates and assumptions may change as new events occur, additional information is obtained, or as the tax environment changes. We recognize deferred tax assets for temporary differences that will result in deductible amounts in future years and for net operating loss (“NOL”) and credit carryforwards.We recognize a valuation allowance to reduce deferred tax assets if, based on existing facts and circumstances, it is more-likely-than-not that some portion or all of our deferred tax assets will not be realized.During Fiscal 2008 we evaluated our assumptions regarding the recoverability of our deferred tax assets.Based on all available evidence we determined that the recoverability of our deferred tax assets is more-likely-than-not limited to our available tax loss carrybacks.Accordingly, we established a valuation allowance against our net deferred tax assets.During Fiscal 2009 we increased the valuation allowance and recognized an additional non-cash provision, net of a tax benefit resulting from the carryback of remaining Fiscal 2008 NOLs pursuant to H.R. 3548, the “Worker, Homeownership, and Business Assistance Act of 2009,” which was signed into law on November 6, 2009.During Fiscal 2010 we further increased our valuation allowance and recognized an additional non-cash provision.In future periods we will continue to recognize a valuation allowance until such time as the certainty of future tax benefits can be reasonably assured.When our results of operations demonstrate a pattern of future profitability the valuation allowance may be adjusted, which would result in the reinstatement of all or a part of the net deferred tax assets. Income taxes receivable, net, which primarily include amended return receivables as of April 30, 2011, and amended return receivables and the NOL carryback for Fiscal 2009 as of January 29, 2011, are included in “Prepayments and other” on our condensed consolidated balance sheets, and were as follows: April 30, January 29, (In thousands) Income taxes receivable, net $ $ The reduction in income taxes receivable during the thirteen weeks ended April 30, 2011 was principally a result of the receipt of $1,620,000 of net Federal tax refunds that related primarily to our NOL carryback for Fiscal 2009. As of April 30, 2011 our gross unrecognized tax benefits associated with uncertain tax positions were $28,230,000.If recognized, the portion of the liabilities for gross unrecognized tax benefits that would decrease our provision for income taxes and increase our net income was $18,700,000.The accrued interest and penalties as of April 30, 2011 were $14,194,000. 10 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 8. Income Taxes (Continued) During the thirteen weeks ended April 30, 2011 the gross unrecognized tax benefits decreased by $563,000 and the portion of the liabilities for gross unrecognized tax benefits that, if recognized, would decrease our provision for income taxes and increase our net income decreased by $443,000.Accrued interest and penalties decreased by $561,000 during the thirteen weeks ended April 30, 2011.These decreases are primarily the result of payments relating to audits of state tax positions, partially offset by additional accruals for uncertain tax positions. As of April 30, 2011 it is reasonably possible that the total amount of unrecognized tax benefits will decrease within the next twelve months by as much as $2,402,000 as a result of resolutions of audits related to U.S. Federal and state tax positions. Our U.S. Federal income tax returns for Fiscal 2004 and beyond remain subject to examination by the U.S. Internal Revenue Service (“IRS”) due to statute of limitations and the filing of amended returns and NOL carryback claims.We file returns in numerous state jurisdictions, with varying statutes of limitations.Our state tax returns for Fiscal 2006 and subsequent years, depending upon the jurisdiction, generally remain subject to examination.The statute of limitations on a limited number of returns for years prior to Fiscal 2006 has been extended by agreement between us and the particular state jurisdiction.The earliest year still subject to examination by state tax authorities is Fiscal 2003. Note 9. Segment Reporting We operate and report in two segments: Retail Stores and Direct-to-Consumer.We determine our operating segments based on the way our chief operating decision-makers review our results of operations.We consider our retail stores and store-related e-commerce as operating segments that are similar in terms of economic characteristics, production processes, and operations.Accordingly, we have aggregated our retail stores and store-related e-commerce into a single reporting segment (the “Retail Stores” segment).Our catalog and catalog-related e-commerce operations are separately reported under the Direct-to-Consumer segment.Further information regarding our operating segments is included in “Item 8. Financial Statements and Supplementary Data; Note 18. Segment Reporting” of our Annual Report on Form 10-K for the fiscal year ended January 29, 2011. Selected financial information for our operations by reportable segment and a reconciliation of the information by segment to our consolidated totals is included in the following tables. Retail Direct-to- Corporate (In thousands) Stores Consumer and Other Consolidated Thirteen weeks ended April 30, 2011 Net sales $ $ $
